Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group III, claims 19-29 and 33-38, as well as peptide/amino acid sequences SEQ ID NO: 1, SEQ ID NO: 22 and SEQ ID NO: 32 for prosecution in the reply filed on 12/28/2021 is acknowledged. Because applicants’ did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).Claims 19-29 and 31-42 are pending in this application, Group III, claims 19-29 and 33-38, and peptide/amino acid sequences SEQ ID NO: 1, SEQ ID NO: 22 and SEQ ID NO: 32 reading on the elected invention is now under consideration for examination. Accordingly, non-elected claims 31-32 and 39-42 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. The requirement is still deemed proper and is therefore made FINAL. 
Priority
Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is 371 of 371 of PCT/EP2018/059250 filed on 04/11/2018 and claims the priority date of EPO Application 17166021.0 filed on 04/11/2017. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 01/09/20, 02/19/21, 06/28/21, 07/13/21, 10/04/21 and 12/28/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.


Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Duty to Disclose
	Examiner notes that there are a number of applications filed by the assignee/inventors of this instant application wherein said applications are drawn to a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase activity… . Examiner would like to reiterate to applicants’, that it is their duty to disclose to the examiner any or all applications and allowed patents that either claims the same subject matter or related subject matter and those that are material to the prosecution of this instant application, such that double patenting can be avoided. Examiner urges the applicants’ to provide a list of their conflicting/related applications, identical to that claimed herein and a list of claims filed in other applications and take steps at their end to avoid double patenting.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
.

Written Description
I. Claims 19-29, 33, 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 19-29, 33, 35 and 37 of the instant application as interpreted are directed to a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase enzyme activity, wherein the peptide has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain 

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or 

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of polypeptides with the associated function i.e., a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase enzyme activity, wherein the peptide has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics. 
No information, beyond the characterization of a few species: isolated polypeptides comprising specific structures/amino acid sequences of SEQ ID NO: 2, SEQ ID NO: 22 and SEQ ID NO: 32 with beta-galactosidase activity and the method of use of said polypeptides with the associated function, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides with the or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics.
The genus of polypeptides required in the claimed method/invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 2, 22 and 32 with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a few species: isolated polypeptides comprising specific structures/amino acid sequences of SEQ ID NO: 2, SEQ ID NO: 22 and SEQ ID NO: 32 with beta-galactosidase activity and the method of use of said polypeptides with the associated function, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides. As the claimed genera of polypeptides having widely variable structures University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 19-29, 33, 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: isolated polypeptides comprising specific structures/amino acid sequences of SEQ ID NO: 2, SEQ ID NO: 22 and SEQ ID NO: 32 with beta-galactosidase activity and the method of use of said polypeptides with the associated function. However, specification does not reasonably provide enablement for a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase enzyme activity, wherein the peptide has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics. The specification does 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 19-29, 33, 35 and 37 are so broad as to encompass: a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase enzyme activity, wherein the peptide has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims in a genus of recombinant host cells. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., few species: isolated polypeptides comprising specific structures/amino acid sequences of SEQ ID NO: 2, SEQ ID NO: 22 and SEQ ID NO: 32 with beta-galactosidase activity and the method of use of said polypeptides with the associated function. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides in the claimed method i.e., a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase enzyme activity, wherein the peptide has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics. The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides encompassed by these claims in a genus of host cells in the claimed method.	

	The specification does not support the broad scope of the claims which encompass: a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase enzyme activity, wherein the peptide has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics, as claimed in claims 19-29, 33, 35 and 37, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising an amino acid sequence having any amino acid residue changes and having any sequence identity to SEQ ID NO: 2, 22 and 32 … and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification 
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications in a genus of host cells in the claimed method. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells in the claimed method is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 19-29, 33, 35 and 37 recite “host cell…” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 19-29, 33, 35 and 37 are enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest in the claimed method, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person 
Claims 19-29, 33, 35 and 37 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19-29, 33, 35 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hendriksen et al., (US 2010/0285175 A1, in IDS) and in view of Ren et al., (UniProtKB/TrEMBL Accession# A0A0B5BJ47; annotated as beta-galactosidase having 99.9% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignment), Cecchini et al., (UniProtKB/TrEMBL Accession# S6CPI1; annotated as beta-galactosidase having 99.8% sequence identity to SEQ ID NO: 22 of the instant invention; see provided sequence alignment) and Fulton et al., (UniProtKB/TrEMBL Accession# A7A6G3; annotated as beta-galactosidase having 99.9% sequence identity to SEQ ID NO: 32 of the instant invention; see provided sequence alignment).
Claims 19-29, 33, 35 and 37, as interpreted are directed to a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase enzyme activity, wherein the peptide has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics. 
Hendriksen et al., (US 2010/0285175 A1, in IDS) teach compositions comprising lactase/having beta-galactosidase activity and a method of use of said enzymes and having said reference enzymatic activity for producing dairy products; applicants’ are directed to the following sections in Hendriksen et al., (US 2010/0285175 A1, in IDS):  a any glycoside hydrolase having the ability to hydrolyse the disaccharide lactose into constituent galactose and glucose monomers” (emphasis added) as well as “the lactose hydrolyzing activity of the lactase may be referred to as its lactase activity or its beta-galactosidase activity” (paragraph [0162]). As such, the addition of any beta-galactosidase peptide to a milk-based substrate for the purpose of producing a dairy product would be obvious to a skilled practitioner, including one that is identical to one of the three claimed amino acid sequences SEQ ID NO: 1, 22 and 32 and the mutants and variants as claimed in the instant method/invention. Regarding claims  23 and 26-28, Hendriksen et al., discloses a method for reducing lactose content of a milk-based substrate, comprising adding a beta-galactosidase peptide to a milk-based substrate (paragraphs [0004], [0009-0012]) having a lactose concentration of at least 10 g/L to obtain a mixture (paragraphs [0214-0218], Tables 2 and 3); regarding claim 20, Hendriksen et al., discloses incubating the mixture at a pH from 3-10 (specifically, a pH of 3.5-6; see paragraphs [0025] and [0086]); regarding claim 29, a temperature from 0-140°C (specifically, “at least 60°C”; see paragraph ([0150]); regarding claims 21-22, Hendriksen et al., discloses at least part of the incubation occurs at a temperature of not more than 25°C (paragraph [0158]); Hendriksen et al., discloses fermenting the milk-regarding claim 28, Hendriksen et al., discloses the reference method further comprising subjecting the mixture to UHT treatment (paragraphs [0153] and [0159]), where UHT treatment may be at 130°C for 30 seconds or 145°C for one second (paragraph [0072]). 
Hendriksen et al., (US 2010/0285175 A1, in IDS) are silent regarding said reference polypeptide exhibiting beta-galactosidase enzyme activity has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics (as in claims 19, 33, 35 and 37). 
However, the following references advantageously disclose the following: Ren et al., (UniProtKB/TrEMBL Accession# A0A0B5BJ47; annotated as beta-galactosidase having 99.9% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignment), Cecchini et al., (UniProtKB/TrEMBL Accession# S6CPI1; annotated as beta-galactosidase having 99.8% sequence identity to SEQ ID NO: 22 of the instant invention; see provided sequence alignment) and Fulton et al., (UniProtKB/TrEMBL Accession# A7A6G3; annotated as beta-galactosidase having 99.9% sequence identity to SEQ ID NO: 32 of the instant invention; see provided sequence alignment).
  Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Hendriksen et al., and utilize the beta-galactosidases disclosed by Ren et al., Cecchini et al., and Fulton et al., in the claimed that beta-galactosidases obtained from various sources are employed in dairy industry as suggested by Hendriksen et al., and the combined references of Hendriksen et al., Ren et al., Cecchini et al., and Fulton et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Hendriksen et al., Ren et al., Cecchini et al., and Fulton et al.,) i.e., a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with a peptide exhibiting beta-galactosidase enzyme activity, wherein the peptide has the amino acid sequence of any one of SEQ ID NO: 1, SEQ ID NO: 22, or SEQ ID NO: 32, or variant thereof… or any enzymatically active fragment encompassing a genus of polypeptides including mutants and variants of undefined/unlimited structures and having the associated enzymatic function and biochemical characteristics, as taught by the instant invention and as claimed in claims 19-29, 33, 35 and 37 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 19-29, 33, 35 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hendriksen et al., (US 2010/0285175 A1, in IDS) and in view of Ren et al., (UniProtKB/TrEMBL Accession# A0A0B5BJ47; annotated as beta-galactosidase having 99.9% sequence identity to SEQ ID NO: 1 of the instant invention; 
Allowable Subject Matter/Conclusion
None of the claims are allowable. Claims 34, 36 and 38 are objected as they depend from rejected base claims. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652